Case 1:20-cv-03170-PAB-NRN Document 77 Filed 06/03/21 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-03170-PAB-NRN

  FALLEN PRODUCTIONS, INC.,

  Plaintiff,

  v.

  ROBERT O’BRIEN et al.,

  Defendants.

                                   MINUTE ORDER

  Entered by Magistrate Judge N. Reid Neureiter

        Upon review of the docket, it is HEREBY ORDERED that the Scheduling
  Conference set for Thursday, June 10, 2021 at 2:00 p.m. is CONVERTED into a Status
  Conference.

  Date: June 3, 2021
